Exhibit 10.1




image611.jpg [image611.jpg]


2020 EMPLOYEE STOCK PURCHASE PLAN


(As approved effective November 1, 2020)


1.Purpose. The purpose of the Plan is to provide eligible employees of the
Company and its Designated Subsidiaries with an opportunity to purchase Common
Stock of the Company through accumulated payroll deductions or contributions
(where permitted). It is the intention of the Company to have the Plan qualify
as an “employee stock purchase plan” under Section 423 of the Code. Accordingly,
the provisions of the Plan shall be administered, interpreted, and construed so
as to extend and limit participation in a manner consistent with the
requirements of Section 423 of the Code. However, the Company makes no
undertaking or representation to maintain such qualification. In addition, the
Plan authorizes the purchase of Common Stock under a Non-Section 423(b)
Component that does not qualify as an “employee stock purchase plan” under
Section 423 of the Code, pursuant to rules, procedures or sub-plans adopted by
the Board and designed to achieve tax, securities law or other objectives.
Except as otherwise provided herein, the Non-Section 423(b) Component will
operate and be administered in the same manner as the Section 423(b) Component.


2.Definitions.


(a)“Board” shall mean the Board of Directors of the Company or, as applicable,
one or more individuals or a committee to which the Board has delegated
authority or responsibility hereunder pursuant to Section 14(b).
(b)“Code” shall mean the United States Internal Revenue Code of 1986, as
amended.
(c)“Common Stock” shall mean the common stock of the Company.
(d)“Company” shall mean Cree, Inc., a North Carolina corporation.
(e)“Compensation” shall mean the total cash remuneration paid, during the period
of reference, to an Employee by the Employer, including but not limited to
salary, wages, overtime, performance bonuses, commissions, incentive
compensation, and salary continuation payments that are made pursuant to a
payroll practice (e.g., vacation, holiday, sick and short-term disability pay
paid to the Employee through an Employer’s payroll system), prior to deduction
of any amounts the Employee elects to defer or exclude from income under a
deferred compensation plan or an employee benefit plan of an Employer, such as
the Company’s Section 401(k) plan and Section 125 cafeteria plans ("employee
elective deferrals"). Notwithstanding the foregoing, “Compensation” shall not
include: relocation, equalization (including goods and services allowances),
sign-on and make-up bonuses; expense reimbursements of all types; payments in
lieu of expenses; meal allowances; commuting or automobile allowances; any
payments (such as guaranteed bonuses in certain foreign jurisdictions) with
respect to which salary reductions are not permitted by the laws of the
applicable jurisdiction; income realized as a result of participation in any
stock plan, including without limitation any stock option, stock award, stock
purchase or similar plan of an Employer; Employer contributions to and benefits
from (except employee elective deferrals as provided above) any qualified
retirement plan, other program of deferred compensation, welfare benefit plan or
fringe benefit plan; any Employer contributions to U.S. Social Security and/or a
public pension program established in an applicable foreign jurisdiction; any
Employer contributions to unemployment taxes or workers’ compensation; costs
paid by an Employer in connection with relocation, including gross-ups; any
amounts accrued for the benefit of the Employee, but not paid, during the period
of reference; and other items of remuneration that that the Stock Plan Manager
determines, in his/her discretion and in a uniform and nondiscriminatory manner,
are not part of the basic compensation of Employees. The Board shall have the
discretion to determine the application of this definition to Employees outside
the United States.



--------------------------------------------------------------------------------



(f)“Designated Subsidiary” shall mean any Subsidiary that has been designated by
the Board from time to time in its sole discretion as eligible to participate in
the Plan either as a Section 423(b) Employer or Non-Section 423(b) Employer.
(g)“Employee” shall mean any individual who is treated as an active employee in
the records of the Employer, other than such an individual who is subject to the
laws of a country that would prohibit the Employee’s participation in the Plan.
(h)“Employer” shall mean the Company or any Designated Subsidiary.
(i)“Enrollment Date” shall mean the first day of a Participation Period.
(j)“Fair Market Value” shall mean, as of any date, the value of the Common Stock
determined as follows:
(i)If the Common Stock is listed on any established stock exchange or national
market system, including without limitation the NASDAQ Global Select Market, its
Fair Market Value shall be the closing price for such stock quoted on such
exchange on the date of determination, as reported by the Nasdaq-Amex Reporting
Service or such other source as the Board deems reliable, unless such date is
not a Trading Day, in which case it shall be the closing price quoted on such
exchange on the last Trading Day immediately preceding the date of
determination, and
(ii)If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the closing
price for such stock on the date of determination, as quoted by such source as
the Board deems reliable, unless such date is not a Trading Day, in which case
it shall be the closing price quoted on the last Trading Day immediately
preceding the date of determination, and
(iii)In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Board.
(k)“Non-Section 423(b) Component” shall mean the provisions of the Plan that
allow for the grant of an option under the Plan to an Employee of a Non-Section
423(b) Employer outside the scope of and not in compliance with the requirements
set forth in Section 423(b) of the Code.
(l)“Non-Section 423(b) Employer” shall mean any Subsidiary that has been
designated by the Board as eligible to participate in the Non-Section 423(b)
Component of the Plan.
(m)“Participant” shall mean an eligible Employee who has enrolled in the Plan.
(n)“Participation Period” shall mean a 12-month period established under this
Plan during which an option granted pursuant to the Plan may be exercised unless
earlier terminated as provided herein. Each Participation Period will be 12
months in duration and shall begin at 12:01 a.m. on November 1 or May 1 of each
year, as applicable to the Participant, and end at 11:59 p.m. on October 31 or
April 30, respectively. The Board may change the duration and timing of
Participation Periods pursuant to Sections 4, 18(b), 18(c), 19(b) or 19(c)
hereof. As used herein, “Participation Period” shall also mean “Special
Participation Period,” where applicable.
(o)“Plan” shall mean this 2020 Employee Stock Purchase Plan, including both the
Section 423(b) Component and the Non-Section 423(b) Component, as it may be
amended from time to time.


2

--------------------------------------------------------------------------------



(p)“Purchase Date” shall mean each April 30 and October 31 during a
Participation Period (in the order in which these dates appear during the
Participation Period). The Board may change the Purchase Date pursuant to
Sections 4, 18(b), 18(c), 19(b) or 19(c) hereof. As used herein, “Purchase Date”
shall also mean “New Purchase Date,” where applicable.
(q)“Purchase Price” shall mean an amount equal to 85% of the Fair Market Value
of a share of Common Stock on the Enrollment Date or 85% of the Fair Market
Value of a share of Common Stock on the applicable Purchase Date, whichever is
lower. The Purchase Price may be adjusted by the Board pursuant to Sections
18(a) or 19(c) hereof.
(r)“Reserves” shall mean the number of shares of Common Stock covered by options
under the Plan that have not been exercised and the number of shares of Common
Stock that have been authorized for issuance under the Plan but not placed under
option.
(s)“Section 423(b) Component” shall mean the provisions of the Plan that are
designed to meet the requirements for an employee stock purchase plan as set
forth in Section 423(b) of the Code, as amended. The provisions of the Section
423(b) Component shall be construed, administered and enforced in accordance
with Section 423(b) of the Code.
(t)“Section 423(b) Employer” shall mean the Company and any Subsidiary, domestic
or foreign, that has been designated by the Board as eligible to participate in
the Section 423(b) Component of the Plan. Any Subsidiary that was previously
designated as eligible to participate in the Company’s 2005 Employee Stock
Purchase Plan is hereby designated and shall be considered to be a Section
423(b) Employer for purposes of this Plan without the requirement for further
designation by the Board; provided, however, that any new Board designation of
such entity as a Non-Section 423(b) Employer shall supersede any prior
designation or deemed designation.
(u)“Special Participation Periods” shall mean interim Participation Periods
created at the discretion of the Board enabling Employees of Subsidiaries that
become Designated Subsidiaries of the Company after an Enrollment Date but more
than three (3) months prior to the next succeeding Enrollment Date to
participate in the Section 423(b) Component or Non-Section 423(b) Component of
the Plan, as applicable. The Enrollment Date of a Special Participation Period
shall be a date specified by the Board, and the last day of a Special
Participation Period shall be the second succeeding Purchase Date under the
Plan.
(v)“Subsidiary” shall mean a corporation, domestic or foreign, other than the
Company, in an unbroken chain of corporations beginning with the Company, if, at
the time of grant of an option under the Plan, each of the corporations other
than the last corporation in the unbroken chain owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.
(w)“Trading Day” shall mean a day on which U.S. stock exchanges and the NASDAQ
System are open for trading.
3.Eligibility.
(a)Any Employee employed by an Employer for 30 continuous days prior to a given
Enrollment Date shall be eligible to participate in the Plan; provided, however,
that, (i) for Employees participating in the Non-Section 423(b) Component, to
the extent required by the laws of the applicable jurisdiction, an Employee may
be eligible to participate in the Plan, notwithstanding that he or she has not
been employed by an Employer for 30 continuous days prior to a given Enrollment
Date, and (ii) as provided more fully in Section 21 below, the Board may adopt
administrative rules, procedures and/or sub-plans limiting the eligibility of or
participation by any Employee of a Non-Section 423(b) Employer. The foregoing
notwithstanding, only employees of the applicable Designated Subsidiary shall be
eligible to participate in a Special Participation Period.


3

--------------------------------------------------------------------------------



(b)Any provisions of the Plan to the contrary notwithstanding, no Employee shall
be granted an option under the Plan to the extent that (i) immediately after
such grant, such Employee (or any other person whose stock would be attributed
to such Employee pursuant to Section 424(d) of the Code) would own capital stock
(and/or hold outstanding options to purchase capital stock) representing 5% or
more of the total combined voting power or value of all classes of the capital
stock of the Company or of any Subsidiary, or (ii) the Employee’s rights to
purchase stock under all employee stock purchase plans (as defined in Section
423 of the Code) of the Company and its Subsidiaries accrues at a rate that
exceeds $25,000 of stock (determined at the Fair Market Value of the shares on
the date of grant) for each calendar year in which such option is outstanding at
any time (or such lower limitations that may be imposed with respect to eligible
Employees who are subject to laws of a foreign jurisdiction where lower
limitations are required).
(c)Any provisions of the Plan to the contrary notwithstanding, an Employee who
has received a hardship withdrawal from the Company’s 401(k) plan, or the 401(k)
plan of any Designated Subsidiary, shall be subject to an automatic 6-month
suspension on participation in the Plan on account of such hardship withdrawal
to the fullest extent permitted by the Code.
4.Participation Periods. The Plan shall be implemented with overlapping
Participation Periods of 12 months’ duration, with new Participation Periods
beginning November 1 and May 1 each year. Each Participant shall only be
enrolled in one Participation Period at any given time. Each eligible Employee
will initially be enrolled in the first Participation Period that commences
after the date the Company’s stock plan administrator receives the Participant’s
subscription agreement in accordance with Section 5(a) below. Provided the
Participant’s participation in the Plan is not terminated (other than as
provided in Section 7(b) hereof), and the Plan is not otherwise terminated, as
provided in the Plan prior to the Enrollment Date for the next consecutive
Participation Period commencing on the same day of the year, such Participant
will remain continuously enrolled in the Participation Periods that commence on
that day each year. Except as otherwise provided in the Plan, each Participation
Period shall have two Purchase Dates, April 30 and October 31 (in the order in
which these dates appear during the Participation Period). The Board may change
the duration and timing of Participation Periods and Purchase Dates, provided
that any such change that is determined by the Board to adversely affect
Participants is announced at least 10 days prior to the scheduled beginning of
the first Participation Period to be affected thereafter
5.Participation
(a)An eligible Employee may become a Participant in the Plan by completing a
subscription agreement in a form provided by the Board authorizing payroll
deductions or contributions, where permitted, and filing it manually, or in the
manner prescribed by the Board, with the Company’s stock plan administrator by
such time as prescribed by the Board, or through such other telephone or
electronic arrangements as the Company’s stock plan administrator may prescribe.
Contributions other than payroll deductions shall be permitted only to correct
errors in the administration of a valid payroll deduction authorization or for
an Employee of a Non-Section 423(b) Employer participating in the Non-Section
423(b) Component if the rules of a foreign country prohibit the Non-Section
423(b) Employer from making payroll deductions with respect to such eligible
Employee’s Plan participation.
(b)Payroll deductions/contributions for a new Participant shall begin as soon as
administratively possible following the Enrollment Date of the Participant’s
initial Participation Period, which in any event shall not be later than the
first full payroll period that begins on or after such Enrollment Date, and
shall continue unless and until the Participant’s participation in the Plan is
terminated, or the Plan is otherwise terminated, as provided in the Plan.


4

--------------------------------------------------------------------------------





6.Payroll Deductions.
(a)At the time a Participant files a subscription agreement, the Participant
shall elect to have payroll deductions made on each pay day during the
applicable Participation Periods (subject to Section 5(b)) or, where applicable,
contributions made in accordance with the established contribution schedule, in
whole percentages only not exceeding 15% of the Compensation that the
Participant receives on each pay day during the Participation Periods.
(b)All payroll deductions made for or contributions made by a Participant shall
be credited to the Participant’s account under the Plan.
(c)A Participant may discontinue his or her participation in the Plan as
provided in Section 10 hereof or may increase to as high as 15% or decrease to
as low as 0% the rate of his or her payroll deductions/contributions by
completing and filing with the Company a new subscription agreement authorizing
a change in payroll deduction/contribution rate. A decrease in rate shall be
effective with the first full payroll period that begins after the Company’s
stock plan administrator receives the new subscription agreement. An increase in
rate shall be effective as soon as administratively possible following the next
succeeding Enrollment Date under the Plan (i.e., November 1 or May 1), without
regard to whether such Enrollment Date is the first day of a Participation
Period for the Participant, which in any event shall not be later than the first
full payroll period that begins on or after such Enrollment Date.
(d)A Participant’s subscription agreement shall remain in effect for successive
Participation Periods unless changed by the Participant as provided in Section
6(c) above (in which case the modified subscription agreement shall remain in
effect for successive Participation Periods as provided herein) or unless the
Participant’s participation in the Plan is terminated, or the Plan is otherwise
terminated, as provided in the Plan.
(e)Notwithstanding the foregoing, to the extent necessary to comply with the
$25,000 calendar-year accrual and the 5% ownership limitations set forth in
Section 3(b), a Participant’s payroll deductions/ contributions may be decreased
to 0% at any time prior to a Purchase Date. Payroll deductions/ contributions at
the rate provided in such Participant’s then-current subscription agreement
shall resume immediately following such Purchase Date, unless the Participant’s
participation in the Plan is sooner terminated, or the Plan is otherwise
terminated, as provided in the Plan.
7.Grant of Option.
(a)On the Enrollment Date of each Participation Period applicable to a
Participant, the Participant shall be granted an option to purchase on each
Purchase Date of such Participation Period at the applicable Purchase Price up
to the number of shares of Common Stock determined by dividing the sum of the
Participant’s payroll deductions/contributions accumulated on or prior to such
Purchase Date and retained in the Participant’s account, by the applicable
Purchase Price; provided, however, that in no event shall a Participant be
permitted to purchase on any Purchase Date more than 2,000 shares of Common
Stock (subject to adjustment pursuant to Section 18(a)), and provided further
that such purchase shall be subject to the limitations set forth in Sections
3(b) and 8(b) hereof. The Board may, in its absolute discretion, for future
Participation Periods increase or decrease the maximum number of shares of
Common Stock a Participant may purchase on a Purchase Date. Exercise of an
option shall occur as provided in Section 8, unless the Participant is
automatically withdrawn and reenrolled as provided in Section 7(b) hereof, the
Participant’s participation in the Plan is terminated, or the Plan is otherwise
terminated, as provided in the Plan, or the option is otherwise sooner
terminated as provided in the Plan.
(b)To the extent permitted by any applicable laws, regulations, or stock
exchange rules, if the Fair Market Value of the Common Stock on the Trading Day
immediately preceding the Enrollment Date for a Participation Period is lower
than the Fair Market Value of the Common Stock on the
5

--------------------------------------------------------------------------------



Enrollment Date for the immediately preceding Participation Period, then all
Participants in the immediately preceding Participation Period shall
automatically be withdrawn from the immediately preceding Participation Period
at 11:59 p.m. on the first Purchase Date of such Participation Period (after the
exercise of their options on such date) and re-enrolled in the next succeeding
Participation Period effective as of 12:01 a.m. on the Enrollment Date of the
next succeeding Participation Period.
8.Exercise of Option.
(a)Unless a Participant’s participation in the Plan is sooner terminated
(including as provided in Section 7(b)), or the Plan is sooner terminated, or
the option is otherwise sooner terminated, all as provided in the Plan, the
Participant’s option shall be exercised automatically on each Purchase Date for
the Participation Period applicable to the Participant, and the maximum number
of full shares subject to the option (as limited by Section 3(b), 7(a) and/or
8(b)) shall be purchased for the Participant at the applicable Purchase Price
with the accumulated payroll deductions/ contributions. No fractional shares
shall be purchased. If the balance in a Participant’s account after the purchase
is made is not sufficient to purchase a full share at the applicable Purchase
Price, the balance shall be retained in the Participant’s account until the next
Purchase Date, subject to earlier termination of the Participant’s participation
in the Plan, or earlier termination of the option or Plan, as provided in the
Plan. If the maximum number of full shares that the Participant is eligible to
purchase is limited by Section 3(b), 7(a) or 8(b) such that a balance greater
than the amount needed to purchase a full share at the applicable Purchase Price
remains in the Participant’s account after the purchase is made on the second
Purchase Date of a Participation Period, the entire balance will be refunded to
the Participant. If a Participant is automatically withdrawn and reenrolled
pursuant to Section 8(b) and at that time a balance greater than the amount
needed to purchase a full share at the applicable Purchase Price remains in the
Participant’s account, the entire balance will be refunded to the Participant.
(b)If the Board determines that on a given Purchase Date the number of shares
with respect to which options are to be exercised exceeds the number of shares
of Common Stock available for sale under the Plan as of such Purchase Date, the
Board may, in its sole discretion, provide that the Company shall make a pro
rata allocation of the shares of Common Stock available for purchase on such
Purchase Date in as uniform a manner as shall be practicable and as it shall
determine in its sole discretion to be equitable among all Participants. With
respect to any payroll deductions/contributions accumulated in a Participant’s
account that are not used to purchase shares of Common Stock in a Participation
Period pursuant to the preceding sentence, the Board shall direct the refund of
such payroll deductions/ contributions to the Participant. In the event the
Board, in its sole discretion, determines that it shall not seek authorization
from the Company’s stockholders for additional shares for issuance under the
Plan with respect to a subsequent Participation Period, the Plan shall
automatically terminate.
(c)All rights to purchase Common Stock offered on a Purchase Date must be
exercised within five (5) years of such Purchase Date.
9.Delivery.
(a)As promptly as practicable after each Purchase Date, the Company shall
arrange the delivery, electronically or otherwise, to accounts in the
Participants’ names at a brokerage company selected by the Company of the shares
purchased upon exercise of options.
(b)A Participant may withdraw his or her shares of Common Stock credited to his
or her brokerage account at any time (subject to reasonable costs, which are the
responsibility of the Participant). For Participants in the Section 423(b)
Component, any stock certificate distributed to a Participant may contain a
legend requiring notification to the Company of any transfer or sale of the
shares of Common Stock prior to the date two years after the beginning date of a
Participation Period pursuant to which the shares were purchased.


6

--------------------------------------------------------------------------------





10.Withdrawal.
(a)A Participant may withdraw all, but not less than all, of the payroll
deductions/contributions at any time prior to the Purchase Date for a
Participation Period by giving written notice to the Company in a form provided
by the Company. Such payroll deductions/contributions shall be paid to the
Participant promptly after receipt of the Participant’s notice of withdrawal.
The Participant’s option for such Participation Period shall automatically
terminate, and no further payroll deductions/contributions for the purchase of
shares by such Participant shall be made during such Participation Period. If a
Participant withdraws from a Participation Period, other than as provided in
Section 7(b) hereof, payroll deductions/contributions for the Participant’s
account shall not resume at the beginning of the next succeeding Participation
Period unless the Participant timely delivers to the Company a new subscription
agreement.
(b)A Participant’s withdrawal from a Participation Period shall not have any
effect upon the Participant’s eligibility to participate in any similar plan
that may thereafter be adopted by an Employer or in any succeeding Participation
Period that begins after the Participation Period from which the Participant
withdraws.


11.Termination of Employment. Upon a Participant’s ceasing to be an Employee for
any reason during a Participation Period, the Participant shall be deemed to
have withdrawn from the Plan as of the effective date of his or her termination
of employment, his or her option(s) shall be terminated automatically, and the
payroll deductions/contributions credited to the Participant’s account under the
Plan during the Participation Period but not yet used to exercise the
Participant’s option(s) shall be refunded to the Participant.
12.Interest. Interest shall not accrue on the payroll deductions/contributions
of a Participant in the Plan.
13.Stock.
(a)Subject to adjustment pursuant to Section 18(a), the maximum number of shares
of the Common Stock authorized for issuance under the Plan is six million
(6,000,000) shares. Such shares shall be made available from Common Stock
currently authorized but unissued. For avoidance of doubt, up to the maximum
number of shares authorized for issuance in this Section 13 may be used to
satisfy purchases under the Section 423(b) Component of the Plan and any
remaining portion of such maximum number of shares may be used to satisfy
purchases under the Non-Section 423(b) Component of the Plan.
(b)Participants shall have no interest or voting rights in shares covered by
options until such options have been exercised.
14.Administration.
(a)The Plan shall be administered by the Board. The Board shall have the
authority and power to administer the Plan and to make, adopt, construe and
enforce rules and regulations not inconsistent with the provisions of the Plan.
The Board shall adopt and prescribe the contents of all forms required in
connection with the administration of the Plan, including, but not limited to,
the subscription agreement, payroll withholding authorizations, withdrawal
documents and all other notices required hereunder. The Board shall have full
and exclusive discretionary authority to construe, interpret and apply the terms
of the Plan, to determine eligibility, including which entities shall be
Designated Subsidiaries, Section 423(b) Employers or Non-Section 423(b)
Employers, and to adjudicate all disputed claims filed under the Plan. Every
finding, decision and determination made by the Board shall, to the full extent
permitted by law, be final and binding upon all parties.


7

--------------------------------------------------------------------------------



(b)Notwithstanding the foregoing, the Board may delegate, by resolutions adopted
prior to or after the effective date of the Plan, any or all of its authority
and responsibilities hereunder to such individual(s) or committee (which may be
comprised of Employees, members of the Board, or a combination thereof) as the
Board shall designate, to the extent such delegation is permitted by applicable
law, the articles and bylaws of the Company and the applicable stock exchange or
national market system rules. In the event of such delegation, all references
herein to the Board shall, to the extent applicable, be deemed to refer to and
include such individual(s) or committee.
15.Transferability. No payroll deductions/contributions credited to a
Participant’s account under the Plan and no rights with regard to the exercise
of an option under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way by the Participant (other than by will or the laws of
descent and distribution). Any such attempt at assignment, transfer, pledge or
other disposition shall be without effect, except that the Company may treat
such act as an election to withdraw from the Plan in accordance with Section 10
hereof.
16.Use of Funds. Payroll deductions/contributions received or held by an
Employer under the Plan may be used by such Employer for any corporate purpose.
The Employer shall not be obligated to segregate such payroll
deductions/contributions, except to the extent such segregation is required by
the laws of a jurisdiction applicable to the Employer.
17.Reports. Individual accounts shall be maintained for each Participant in the
Plan. Statements of account will be made available to Participants following
each Purchase Date, which statements shall set forth the total amount used from
the Participant’s account to purchase Common Stock, the Purchase Price, the
number of shares purchased, and the remaining cash balance, if any, in the
Participant’s account.
18.Adjustments Upon Changes in Capitalization, Dissolution, Liquidation, Merger
or Asset Sale.
(a)Subject to any required action by the stockholders of the Company, the
Reserves, the maximum number of shares each Participant may purchase on a
Purchase Date, and the price per share and the number of shares of Common Stock
covered by each outstanding option shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock or any other increase or decrease in the
number of shares of Common Stock effected without receipt of consideration by
the Company. The conversion of convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” Such
adjustments shall be made by the Board, whose determination shall be final,
binding and conclusive. Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of Common Stock subject
to an option.
(b)In the event of the proposed dissolution or liquidation of the Company, the
Participation Periods then in progress shall be shortened by setting one new
Purchase Date for both Participation Periods (the “New Purchase Date”), which
shall be prior to the Date of the Company’s proposed dissolution or liquidation
and shall be the last Purchase Date under the Plan. The Plan shall terminate
immediately after the New Purchase Date and prior to the consummation of such
proposed dissolution or liquidation, unless provided otherwise by the Board. The
Board shall notify each Participant in writing at least 10 business days prior
to the New Purchase Date that the Purchase Date(s) for the Participant’s option
has/have been changed to the New Purchase Date and that the Participant’s option
shall be exercised automatically on the New Purchase Date, unless prior to such
date the Participant’s participation in the Plan is terminated as provided in
the Plan.
(c)In the event of a proposed sale of all or substantially all of the assets of
the Company, or the merger of the Company with or into another corporation,
outstanding options shall be assumed or equivalent options substituted by the
successor corporation or a parent or subsidiary of the successor corporation. In
the event that the successor corporation refuses to assume or substitute
8

--------------------------------------------------------------------------------



for the options, the Participation Periods then in progress shall be shortened
by setting one New Purchase Date. The New Purchase Date shall be prior to the
date of the Company’s proposed sale or merger. The Plan shall terminate
immediately after the New Purchase Date and prior to the consummation of such
proposed sale or merger, unless provided otherwise by the Board. The Board shall
notify each Participant in writing at least 10 business days prior to the New
Purchase Date that the Purchase Date(s) for the Participant’s option has/have
been changed to the New Purchase Date and that the Participant’s option shall be
exercised automatically on the New Purchase Date, unless prior to such date the
Participant’s participation in the Plan is terminated as provided in the Plan.
19.Amendment or Termination.
(a)The Board may at any time and for any reason amend the Plan without the
consent of stockholders or Participants, except that any such action shall be
subject to the approval of the Company’s stockholders at or before the next
annual meeting of stockholders for which the record date is set after such Board
action if such stockholder approval is required by any federal, national or
state law or regulation of the United States or applicable foreign jurisdiction
or the rules of any stock exchange or automated quotation system on which the
Common Stock may then be listed or quoted, and the Board may otherwise in its
discretion determine to submit other such changes to the Plan to stockholders
for approval; provided, however, that no such action may, without the consent of
an affected Participant, materially impair the rights of such Participant with
respect to any shares of Common Stock theretofore purchased by him or her under
the Plan.
(b)Without stockholder consent and without regard to whether any Participant
rights may be considered to have been adversely affected, the Board shall be
entitled to designate or un-designate entities as Designated Subsidiaries,
Section 423(b) Employers or Non-Section 423(b) Employers, change the
Participation Periods, limit the frequency and/or number of changes permitted in
the amount withheld or contributed during a Participation Period, establish the
exchange ratio applicable to amounts withheld or contributed in a currency other
than U. S. Dollars, permit payroll withholding in excess of the amount
designated by a Participant in order to adjust for delays or mistakes in the
Employer’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each Participant properly correspond to amounts withheld from the
Participant’s Compensation, and establish such other limitations and procedures
that the Board determines in its sole discretion advisable and that are
consistent with the Plan and the Code.
(c)If the Board determines that the ongoing operation of the Plan may result in
unfavorable financial accounting consequences, the Board may, in its discretion
and to the extent necessary or desirable, modify or amend the Plan to reduce or
eliminate such accounting consequences, including, but not limited to:
(i)Increasing the Purchase Price for any Participation Period, including a
Participation Period underway at the time of the change in Purchase Price;
(ii)Shortening any Participation Period so that the Participation Period ends on
a new Purchase Date, including a Participation Period underway at the time of
the Board action; and/or
(iii)Allocating shares.
Notwithstanding anything in the Plan to the contrary, such modifications or
amendments shall not require stockholder approval or the consent of any Plan
Participants.


9

--------------------------------------------------------------------------------



(d)The Plan shall continue in effect unless terminated pursuant to action by the
Board, which shall have the right to terminate the Plan at any time without
prior notice to any Participant and without liability to any Participant. Upon
the termination of the Plan, the balance, if any, then standing to the credit of
each Participant in his or her Plan account shall be paid to the Participant and
shares of Common Stock theretofore purchased for the Participant under the Plan
shall continue to be handled in the manner provided in Section 9.
20.Section 423(b) Component. Notwithstanding anything in the Plan to the
contrary, for purposes of the Section 423(b) Component, the Board, in its sole
discretion, may vary the terms and conditions of separate offerings within the
Section 423(b) Component by adopting administrative rules and procedures
applicable to such Section 423(b) offering, regarding, without limitation,
eligibility of an Employee or group of Employees to participate, the definition
of Compensation, handling of payroll deductions, making of contributions to the
Plan (including, without limitation, in forms other than payroll deductions),
the exchange ratio applicable to amounts withheld or contributed in a currency
other than U.S. Dollars, obligations to pay payroll and/or applicable
withholding taxes, withholding procedures, and procedures for share issuances,
in order to conform such terms to the requirements of a jurisdiction outside of
the United States in which an eligible Employee is located, in accordance with
the goals and objectives of the Plan, and in order to facilitate the operation
of the Plan in such jurisdictions. In this regard, unless the Board otherwise
determines, the Employees of each Section 423(b) Employer shall be deemed to
participate in a separate offering from the Company; the terms of participation
within any such offering to the Employees of a Section 423(b) Employer shall be
the same for all Employees in such offering, as determined in accordance with
Section 423(b) of the Code.
21.Non-Section 423(b) Component. Notwithstanding anything in the Plan to the
contrary, for purposes of the Non-Section 423(b) Component, the Board may, in
its sole discretion, adopt administrative rules, procedures and sub-plans
applicable to Non-Section 423(b) Employers which are outside the scope of
Section 423 of the Code, regarding, without limitation, eligibility of an
Employee or group of Employees to participate, the definition of Compensation,
handling of payroll deductions, making of contributions to the Plan (including,
without limitation, in forms other than payroll deductions), the exchange ratio
applicable to amounts withheld or contributed in a currency other than U.S.
Dollars, obligations to pay payroll and/or other applicable withholding taxes,
withholding procedures, and procedures for share issuances, in order to conform
such terms to the requirements of a jurisdiction outside of the United States in
which an eligible Employee is located, in accordance with the goals and
objective of the Plan, in order to facilitate the operation of the Plan in such
jurisdictions and/or in order to exclude Employees who are located in a specific
jurisdiction as may be determined advisable by the Board. For purposes of
clarity, the terms and conditions contained herein that are subject to variation
for each Non-Section 423(b) Employer shall be documented in writing and approved
by the Board.
22.Administrative Costs. The Company will pay the expenses incurred in the
administration of the Plan other than any fees or transfer, excise or similar
taxes imposed on the transaction pursuant to which any shares of Common Stock
are purchased. The Participant will pay any transaction fees or commissions on
any sale of the shares of Common Stock and may also be charged the reasonable
costs associated with issuing a stock certificate if one is requested by the
Participant.
23.Tax Obligations. To the extent any (i) grant of an option to purchase Common
Stock hereunder, (ii) purchase of Common Stock hereunder, or (iii) disposition
of Common Stock purchased hereunder gives rise to any tax withholding obligation
(including, without limitation, income tax, social insurance, payroll tax,
payment on account or other withholding taxes imposed by any jurisdiction), the
Board may implement appropriate procedures to ensure that such tax withholding
obligations are met. Such procedures may include, without limitation, increased
withholding from an Employee’s current compensation, cash payments to an
Employer by an Employee, or a sale of a portion of the Common Stock purchased
under the Plan, which sale may be required and initiated by the Company. Any
such procedure, including offering choices among procedures, will be applied
consistently with respect to all similarly situated Employees participating in
the Plan (or in an offering under the Plan), except to the extent any procedure
may not be permitted under the laws of the applicable jurisdiction. For purposes
of determining similarly situated Employees, Employees who are participating in
the Section 423(b) Component shall not be considered to be similarly situated to
Employees who are participating in the Non-Section 423(b) Component of the Plan.


10

--------------------------------------------------------------------------------





24.Notices. All notices or other communications by a Participant to the Company
in connection with the Plan shall be deemed to have been duly given when
received in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.
25.Conditions Upon Issuance of Shares. Shares shall not be issued with respect
to an option unless the exercise of such option and the delivery of such shares
complies with all applicable provisions of law, domestic or foreign, including,
without limitation, the Code, the United States Securities Act of 1933, as
amended, the United States Securities Exchange Act of 1934, as amended, the
rules and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the Common Stock may then be listed, and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.
26.Term of Plan; Effective Date. The Plan shall become effective on November 1,
2020, subject to and conditioned upon approval by the stockholders of the
Company within 12 months after the date the Plan is adopted by the Board. Such
stockholder approval will be obtained in the manner and to the degree required
under applicable law. The Plan shall continue in effect for a term of 10 years
unless sooner terminated in accordance with its terms.
27.Severability of Provisions; Prevailing Law. The provisions of the Plan shall
be deemed severable. If any such provision is determined to be unlawful or
unenforceable by a court of competent jurisdiction or by reason of a change in
an applicable statute, the Plan shall continue to exist as though such provision
had never been included therein (or, in the case of a change in an applicable
statute, had been deleted as of the date of such change). The Plan shall be
governed by the laws of the State of North Carolina, to the extent such laws are
not in conflict with, or superseded by, United States federal law. All times
stated in the Plan shall refer to the time in Durham, North Carolina, USA.
28.Authorization to Release Necessary Personal Information.
(a)As a condition of participating in the Plan, each Employee hereby authorizes
and directs Employee’s employer to collect, use and transfer in electronic or
other form, any personal information (the “Data”) regarding Employee’s
employment, the nature and amount of Employee’s compensation and the fact and
conditions of Employee’s participation in the Plan (including, but not limited
to, Employee’s name, home address, telephone number, date of birth, social
security number (or any other social or national identification number), salary,
nationality, job title, number of shares of Common Stock held and the details of
all options or any other entitlement to shares of Common Stock awarded,
cancelled, exercised or outstanding) for the purpose of implementing,
administering and managing Employee’s participation in the Plan. Employee
understands that the Data may be transferred to the Company or any of its
Subsidiaries, or to any third parties assisting in the implementation,
administration and management of the Plan, including any requisite transfer to a
broker or other third party assisting with the exercise of options under the
Plan or with whom shares of Common Stock acquired upon exercise of this option
or cash from the sale of such shares may be deposited. Employee acknowledges
that recipients of the Data may be located in different countries, and those
countries may have data privacy laws and protections different from those in the
country of Employee’s residence. Furthermore, Employee acknowledges and
understands that the transfer of the Data to the Company or any of its
Subsidiaries, or to any third parties is necessary for Employee’s participation
in the Plan.
(b)Employee may at any time withdraw the consents herein, by contacting
Employee’s local human resources representative in writing. Employee further
acknowledges that withdrawal of consent may affect Employee’s ability to
exercise or realize benefits from the option and Employee’s ability to
participate in the Plan.


11